DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The preliminary amendment filed on 07/22/2020 has been entered. 

	Claims 1-10 have been amended.

	Claims 1-10 are pending.
Drawings
3. 	The formal drawings filed on 07/22/2020 are acceptable.
Priority
4. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is a National Stage entry of PCT/IB2019/050375, filed 12/01/2010
Information Disclosure Statement
5.	The Information Disclosure Statement filed on 10/13/2020 has been considered.
Election/Restrictions
6.	Applicant’s election without traverse of Group A (claims 1-3, 8 and 10) in the reply filed on 8/24/21 is acknowledged. Note that claim 4, erroneously listed (office action mailed on 6/24/21) as part of Group A, belongs to Group B and has been withdrawn from consideration.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
9.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (“Kobayashi”) US PG-Pub 2016/0027809.
Kobayashi discloses (abstract and Figs. 3 and 9) a semiconductor device comprising: a transistor (e.g. M1/M0, Figs. 3A and 9B) comprising a first conductor (e.g. e.g. element 674, Fig. 9B), a second conductor (e.g. element 673, Fig. 9B), a third conductor (e.g. e.g. element 671/672, Fig. 9B), and an oxide semiconductor (e.g. element 661/662) over a semiconductor substrate (e.g. element 640);  a first diode element (e.g. element M2, Fig. 3A);  a second diode element (e.g. element M3, Fig. 3A); and a third diode element (e.g. element M4, Fig. 3A), wherein charged charges in the transistor  move to the semiconductor substrate through the first diode element, the second  diode element, or the third diode element (implicitly discussed in ¶[0090], Fig. 3A).    
Re claim 2, Kobayashi discloses a fourth diode element (e.g. element M5, Fig. 3A), wherein the fourth diode element is electrically connected to the semiconductor substrate (¶[0090], Figs. 3A and 9B).    
Re claim 3, Kobayashi discloses wherein the semiconductor device comprises two or more transistors (e.g. M1/M0, Figs. 3A and 9B).


1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (“Li”) USPAT 10,355,019.
Li discloses in Figs. 1-3 a semiconductor device comprising: a transistor (e.g. T1/T2, Fig. 2) comprising a first conductor (e.g. element 42D/BG, Fig. 3), a second conductor (e.g. element GE1, Fig. 3), a third conductor (e.g. element 42C/42B, Fig. 3), and an oxide semiconductor (e.g. element 61/62) over a semiconductor substrate (e.g. element 10);  a first diode element (e.g. element PD1);  a second diode element (e.g. element PD2); and a third diode element (e.g. element PD3), wherein charged charges in the transistor  move to the semiconductor substrate through the first diode element, the second  diode element, or the third diode element (col. 2, lines 30-60).    
Re claim 2, Li discloses a fourth diode element (e.g. the second diode of any PD1/PD2/PD3 shown in Fig. 1), wherein the fourth diode element is electrically connected to the semiconductor substrate (e.g. element 10. Fig. 1).    
Re claim 3, Li discloses wherein the semiconductor device comprises two or more transistors (e.g. T1/T2, Fig. 2).
11.	Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi.
Kobayashi discloses (abstract and Figs. 3 and 9) a semiconductor device comprising a first transistor (e.g. element M2, Fig. 3A), a second transistor (e.g. M3, Fig. 3A), a third transistor (e.g. M4, Fig. 3A), and a fourth transistor (e.g. M1, Fig. 3A) over a semiconductor substrate (e.g. element 640), wherein the fourth transistor comprises a first conductor (e.g. element 674, Fig. 9B), a second conductor (e.g. element 673), a third conductor (e.g. element 671/672), and an oxide semiconductor (e.g. element 661/662, ¶¶[0176 and 0218]), wherein the first conductor is electrically connected to the semiconductor substrate through the 
Re claim 10, Kobayashi discloses wherein the first transistor, the second transistor, and the third transistor function as diode elements (Fig. 3A, ¶[0090]).   

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fontana et al. (US PG-Pub 2006/0145238) discloses an electronic device including a transistor and a plurality of diodes providing protective charge-dissipation pathways.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AHMED N SEFER/Primary Examiner, Art Unit 2893